Citation Nr: 0511387	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  94-35 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
San Diego, California Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.  The veteran subsequently perfected this appeal.

In January 1996, the veteran testified before a Veterans Law 
Judge who is no longer with the Board.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

A development memorandum was prepared in May 2002 and in 
March 1999 and October 2003, the Board remanded the case for 
further development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran did not exhibit an acquired psychiatric 
disability in service and a preponderance of the evidence is 
against a finding that the veteran currently has an acquired 
psychiatric disability related to service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in January 2002, September 2002, and April 
2004, the RO advised the veteran of the enactment of the 
VCAA.  The veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his service connection claim, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The October 1992 rating decision, the July 1993 statement of 
the case (SOC), and the December 2004 supplemental statement 
of the case (SSOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his service connection 
claim for a psychiatric disability.  The December 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records and treatment records from the VA 
medical facility in Loma Linda are of record.  The veteran 
was afforded examinations for VA purposes in March 1992 and 
October 2004.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection. 38 C.F.R. § 3.303(b) (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service medical records reveal that in October 1976, the 
veteran was admitted to the hospital for neuropsychiatric 
observation after exhibiting odd behavior; he reported having 
auditory and visual hallucinations, claimed psychic powers, 
and stated that he was able to communicate with animals.  
Impression was rule out schizophrenia.  After a week of 
observations, the veteran was diagnosed with a history of 
Grave's Disease and latent schizophrenia.  It was determined 
that the veteran was fit for duty.  During the following 
months, the veteran received treatment at the 
neuropsychiatric clinic.  

In early January 1977, he underwent a psychiatric evaluation 
before the Medical Board.  The examiner recognized that a 
possible paranoid schizophrenia diagnosis was entertained at 
the time of the veteran's initial evaluation in November 1976 
due to the tangential nature of his thinking, his 
grandiosity, and his religious preoccupations.  The examiner 
observed that, since the initial evaluation, the veteran had 
gradually reverted back toward his prior level of functioning 
and his thinking had become more coherent.  The examiner 
stated that "it was never definitely shown that the veteran 
was actually acutely psychotic in the strict sense of the 
word at any particular time."  Despite the veteran's 
occasional flavor of grandiosity and cheerful mood, the 
examiner indicated that there was no evidence of a hypomanic 
or manic period associated with clear-cut euphoria, increased 
energy, increased sexual interest, or sleep disturbance.  The 
examiner concluded that that a diagnosis of latent 
schizophrenia most accurately described his condition, and 
separation from service was recommended.  The following week, 
the veteran received individual therapy.  The veteran 
indicated that psychotherapy conflicted with his involvement 
with the Church of Scientology, therefore the examiner did 
not feel that further psychiatric care should be pushed.  

In late January 1977, the veteran reported having difficulty 
in the work environment.  On examination, there was no 
evidence euphoria, thought disorder, delusions, or 
hallucinations.  The examiner noted that the possibility of 
manic depressive- type disorder versus schizoaffective- type 
disorder.  Subsequently, in March 1977, the veteran was 
discharged from the service.  

Post-service, in March 1992, the veteran presented for a VA 
psychiatric examination.  The examiner did not have access to 
the claims folder or the service medical records.  Axis I 
impression was possible history of diagnosis of latent 
schizophrenia.  The examiner noted that he did not see a 
schizophrenic process during the examination and indicated 
that a review of the service medical records would be 
helpful.  

In October 2002, the veteran underwent another VA psychiatric 
examination.  The examiner reviewed the claims folder, to 
include the service medical records.  Tests, to include the 
Kaufmann Brief Intelligence test and the Minnesota 
Multiphasic Personality Inventory (MMPI) - 2, were conducted.  
Based on the MMPI, the examiner noted that there was some 
potential for unconventional thought and some problem in 
social situations, as well as a poor self-concept and self-
dissatisfaction.  However, the examiner indicated that the 
clinical scales were not in the elevated range, which meant 
that all of the veteran's psychological functioning scales 
and patterns were within normal limits.  It was noted that 
during the time that the veteran experienced "visions" 
while in service, he was also abusing cannabis, LSD, alcohol, 
and mushrooms, and he had undiagnosed and untreated Graves' 
disease.  The examiner determined that the combination of 
cannabis, hallucinogens, alcohol, and thyroid problems most 
likely accounted for the hallucinatory and delusional 
experiences reported by the veteran.  Based on the interview 
and psychological testing, the examiner found no evidence 
that the veteran currently suffers from schizophrenia.

While the veteran carried a diagnosis of latent (dormant or 
not manifest) schizophrenia in service, the presence of an 
active psychiatric disability was never confirmed.  The 
preponderance of the evidence is against a finding that he 
currently has an acquired psychiatric disability, to include 
schizophrenia.  Absent a showing of current disability, there 
is no basis to grant service connection.  

The Board acknowledges the 2002 diagnosis of an adjustment 
disorder with anxiety and depression (see August 2002 VA 
treatment record).  However, the October 2002 examiner 
specifically addressed that diagnosis, noting that it was 
related to the veteran's relationship difficulties and 
separation from his significant other.  The examiner stated 
that any current psychological problems seemed to not be 
related to service.  

Although the veteran contends that he has a current 
psychiatric disability attributable to service, the Board 
notes that the veteran's opinion as to medical matters is 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has reviewed all evidence of record and concludes 
that the veteran's claim for service connection for a 
psychiatric disability, characterized as schizophrenia, must 
be denied.  As the preponderance of the evidence is against 
the veteran's claim for service connection, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002).




ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


